                                          Case 3:20-cv-02704-JCS Document 15 Filed 07/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TREVOR BRYANT COOK,
                                   7                                                       Case No. 20-cv-02704-JCS
                                                        Plaintiff.
                                   8
                                                 v.                                        ORDER TO SHOW CAUSE
                                   9
                                         CITY OF FREMONT, CALIFORNIA, et
                                  10     al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a case management conference was scheduled on July 17, 2020,

                                  14   before this Court in the above-entitled case. Plaintiff was not present. Defendant was not present.

                                  15

                                  16          IT IS HEREBY ORDERED that Plaintiff appear on September 18, 2020, at 2:00 p.m., by

                                  17   Zoom, before Chief Magistrate Judge Joseph C. Spero, in Courtroom F, 15th Floor, 450 Golden

                                  18   Gate Avenue, San Francisco, California, and then and there to show cause why this action should

                                  19   not be dismissed for Plaintiff’s failure to appear at the case management conference on July 17,

                                  20   2020, and for failure to comply with the Court's Order of April 17, 2020. A case management

                                  21   conference is also scheduled for September 18, 2020, at 2:00 p.m.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 20, 2020

                                  24                                                  ______________________________
                                                                                      JOSEPH C. SPERO
                                  25                                                  United States Chief Magistrate Judge

                                  26

                                  27

                                  28
